Citation Nr: 0610233	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-28 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for coronary artery 
disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC


REMAND

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" as the impairment of earning capacity, 
including any additional impairment of earning capacity 
resulting from a service-connected disorder, regardless of 
whether the additional impairment is a separate disease or 
injury that was caused by the service-connected disorder.  In 
other words, it is not necessary that an etiological 
relationship exist between the service-connected disorder and 
the nonservice-connected disorder.  If a nonservice-connected 
disorder is aggravated by a service-connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing in the absence of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  

The veteran claims service connection for his coronary artery 
disease on the basis that his heart disease has been 
aggravated by his service-connected diabetes mellitus, type 
II.  In support of his claim, he submits private medical 
records and the medical opinion of his private physician.  
Private treatment notes dated June 1998 indicate that the 
veteran's cardiac symptoms were atypical and difficult to 
attribute specifically to his coronary artery disease as a 
result of his diabetes.  In addition, in March 2004 the 
veteran's cardiologist opined that his longstanding diabetes 
has contributed to his coronary artery disease.   

The veteran underwent a VA medical examination in March 2003.  
The VA physician reviewed the veteran's claims file and 
determined that his coronary artery disease was not caused by 
his diabetes, as his diabetes was diagnosed after the 
arteriosclerotic heart disease.  However, the VA physician 
did not address the veteran's claim that his diabetes 
mellitus, type II, has aggravated his coronary artery 
disease.  As such, it must be determined whether or not the 
veteran's non-service connected condition has been aggravated 
by his service-connected disability.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issue of 
service connection for the veteran's coronary artery disease 
is REMANDED for the following development:

1.  Provide the veteran a VA medical 
examination to determine whether his non-
service-connected heart disease has been 
aggravated by his service connected 
diabetes mellitus, type II.  The claims 
file and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeal for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2005). 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


